Citation Nr: 1014662	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-10 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning December 9, 2004, to 
prior to March 16, 2006, for coronary artery disease, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1968, including service in the Republic of Vietnam.  Among 
his honors and awards, the Veteran received the Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the Veteran's 
case was subsequently transferred to the Huntington, West 
Virginia RO.

In an October 2009 rating decision, the RO increased the 
rating for the service-connected coronary artery disease, 
status post myocardial infarction from 30 percent disabling 
to 100 percent disabling, effective from March 16, 2006.  
Because the increase in the evaluation of the Veteran's 
coronary artery disease, status post myocardial infarction 
disability was not effective prior to March 16, 2006, the 
Veteran's claim remains in appellate status.  


FINDING OF FACT

During the appeal, the Veteran's coronary artery disease, 
status post myocardial infarction, has not been manifested by 
more than one episode of congestive heart failure during the 
previous year; workload of MET (metabolic equivalent) scores 
of 5 or less; or cardiac ejection fraction of 50 percent or 
less.  During the periods on appeal the Veteran's heart 
condition manifested exercise tolerance of 7 to 10.2 METs and 
a left ventricular ejection fraction of 60 to 75 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling, for the period prior to August 9, 2004, and in 
excess of 30 percent disabling, for the period beginning 
December 9, 2004, to prior to March 16, 2006, for coronary 
artery disease, status post myocardial infarction, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic 
Codes 7005, 7006 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Desert Valley Hospital, St. Mary's Hospital, and 
Dr. T.L.  The appellant was afforded VA medical examinations 
in July 2005 and August 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a rating decision dated in November 2004 the Veteran was 
awarded service connection for coronary artery disease, 
status post myocardial infarction and was assigned an 
evaluation of 30 percent disabling, effective April 1, 2004, 
an evaluation of 100 percent disabling, effective August 9, 
2004, and an evaluation of 30 percent disabling, effective 
December 9, 2004, pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7006.  Subsequently, in a rating decision dated in 
October 2009, the Veteran was granted an evaluation of 100 
percent disabling, effective March 16, 2006.  The Veteran 
seeks entitlement to an initial evaluation in excess of 30 
percent disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning December 9, 2004 to prior 
to March 16, 2006, for coronary artery disease, status post 
myocardial infarction.

Under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006, a 30 
percent rating contemplates a workload of greater than 5 METs 
but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.

One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

In August 2004 the Veteran underwent a private cardiac stress 
test that revealed an exercise tolerance of 10.2 METs.  The 
normal submaximal treadmill test was stopped for fatigue.  
There was no angina, ischemic ST depression, or arrhythmia, 
and the Veteran's blood pressure response was normal up to a 
peak heart rate of 15 beats per minute.

In August 2004 the Veteran underwent cardiac catheterization 
that revealed severe double vessel coronary artery disease 
involving the mid, right coronary artery; severe stenosis of 
90 percent of the segmental disease; 75 percent segmental 
stenosis of the proximal first major obtuse marginal artery; 
and 99 percent stenosis of the mid, sub branch of the first 
major obtuse marginal artery.

In August 2004 the Veteran underwent a chest X-ray that 
revealed moderately inflated lungs with ill-defined density 
within the right lung base, probably reflecting partial 
atelectasis; mild cardiac prominence; and more nodular 
appearing area of abnormal density within the left lung base 
of uncertain significance.

In September 2004 the Veteran underwent an X-ray of the chest 
that revealed arteriosclerosis.  There was no evidence of 
active cardiopulmonary disease.

In October 2004 the Veteran underwent an electrocardiography 
that revealed an adequate normal study with mild left atrial 
enlargement and mild septal hypertrophy with suggestion of 
borderline of mild right ventricular hypokinesia.  The 
overall left ventricular ejection fraction was 70 to 75 
percent.

In July 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) heart examination.  The Veteran was estimated 
to have an exercise capacity at 7 METs.  The examiner noted 
that the Veteran had a cardiac stress test at the same 
laboratory in March 2005 that revealed an exercise capacity 
of 9.2 METs.  The examiner also indicated that the Veteran 
had normal perfusion study and that an echocardiogram dated 
in February 2005 revealed normal left ventricular size and 
function with an ejection fraction of 60 percent and no other 
abnormalities.  The Veteran was found to have coronary artery 
disease but that he had not suffered any obvious damage to 
his left ventricular function.  The Veteran was noted to 
continue to have episodes of non-anginal chest pain.  The 
Veteran was found to have normal exercise capacity for his 
age.

The results of a private stress test dated March 16, 2006, 
revealed an exercise capacity of 1 MET.  The Veteran was 
treated for his heart condition in November 2008; however, no 
diagnosis of heart failure was rendered.

In August 2009 the Veteran was afforded a VA C&P heart 
examination.  The Veteran was noted to have had an 
echocardiogram in July 2009 that revealed an ejection 
fraction of 60 to 65 percent with abnormal left ventricular 
diastolic filling consistent with impaired

Entitlement to an evaluation in excess of 30 percent 
disabling, for the period prior to August 9, 2004, and in 
excess of 30 percent disabling, for the period beginning 
December 9, 2004 to prior to March 16, 2006, for coronary 
artery disease, status post myocardial infarction is not 
warranted.  During the periods on appeal, the Veteran's heart 
condition did not manifest more than one episode of acute 
congestive heart failure during a single year, a workload of 
greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent to 50 percent.  During the periods on appeal 
the Veteran's heart condition manifested exercise tolerance 
of 7 to 10.2 METs and a left ventricular ejection fraction of 
60 to 75 percent.  As such, entitlement to an evaluation in 
excess of 30 percent disabling, for the period prior to 
August 9, 2004, and in excess of 30 percent disabling, for 
the period beginning December 9, 2004 to prior to March 16, 
2006, for coronary artery disease, status post myocardial 
infarction is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
30 percent disabling, for the period prior to August 9, 2004, 
and in excess of 30 percent disabling, for the period 
beginning December 9, 2004 to prior to March 16, 2006, for 
coronary artery disease, status post myocardial infarction, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis 
prior to March 16, 2006, and indeed, neither the Veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing that, prior to March 16, 
2006, the disability resulted in marked interference with 
employment.  His disability had not required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating, for the period prior 
to March 16, 2006, are not met.  Thus, a remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning December 9, 2004 to prior 
to March 16, 2006, for coronary artery disease, status post 
myocardial infarction, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


